                               United States District Court
                             Western District of North Carolina
                                    Charlotte Division

 Lionell Marbury,                        )            JUDGMENT IN CASE
                                         )
                Plaintiff,               )              3:19-cv-00187-MR
                                         )
                    vs.                  )
                                         )
 Teresa Willoughby, et al.,              )
                                         )
              Defendants.                )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 2, 2021 Order.

                                                August 2, 2021




          Case 3:19-cv-00187-MR Document 64 Filed 08/02/21 Page 1 of 1
